UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-08637 The Pacific Corporate Group Private Equity Fund (Exact name of registrant as specified in charter) P.O. Box 181978, Coronado, CA 92178 (Address of principal executive offices) (Zip code) The Corporation Trust Company, Corporation Trust Center, 1209 Orange Street, Wilmington, Delaware 19801 (Name and address of agent for service) Registrant’s telephone number, including area code: 619-522-0100 Date of fiscal year end:3/31/12 Date of reporting period:12/31/11 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Schedule of Investments. THE PACIFIC CORPORATE GROUP PRIVATE EQUITY FUND CONSOLIDATED SCHEDULE OF PORTFOLIO INVESTMENTS (Unaudited) As of December 31, 2011 Fair Value % of Geographic Shareholders’ Location Cost Fair Value Equity Direct Investments: Manufacturing: ADCO Global, Inc. (A) USA Materials 8,638 shares of redeemable exchangeable cumulative preferred stock, 10% PIK (paid-in- $ $ kind) dividend 1,000 shares of common stock Total Manufacturing % Total Direct Investments % Indirect Investments: International: CVC European Equity Partners II L.P. Asia Pacific % Consumer Discretionary, Industrials, Materials Europe $7,500,000 original capital commitment .300% limited partnership interest Hicks, Muse, Tate & Furst Latin America Fund, L.P. USA % Consumer Discretionary,Telecom Services Latin America $2,500,000 original capital commitment Canada .267% limited partnership interest Total International % Large Corporate Restructuring: Apollo Investment Fund IV, L.P. USA % Consumer Discretionary, Industrials, IT Canada $5,000,000 original capital commitment .139% limited partnership interest Hicks, Muse, Tate & Furst Equity Fund IV, L.P. USA % Consumer Discretionary,IT Latin America $5,000,000 original capital commitment Canada .124% limited partnership interest Total Large Corporate Restructuring % THE PACIFIC CORPORATE GROUP PRIVATE EQUITY FUND CONSOLIDATED SCHEDULE OF PORTFOLIO INVESTMENTS (Unaudited), continued As of December 31, 2011 Fair Value % of Geographic Shareholders’ Location Cost Fair Value Equity Medium Corporate Restructuring: Aurora Equity Partners II L.P. USA $ $ % Consumer Discretionary, Materials Canada $5,000,000 original capital commitment .663% limited partnership interest Fenway Partners Capital Fund II, L.P. USA % Consumer Discretionary, Industrials Canada $5,000,000 original capital commitment .550% limited partnership interest Total Medium Corporate Restructuring % Sector Focused: Providence Equity Partners III, L.P. USA % Consumer Discretionary Canada $3,500,000 original capital commitment .372% limited partnership interest VS&A Communications Partners III, L.P. Europe % Consumer Discretionary, IT USA $3,000,000 original capital commitment Canada .293% limited partnership interest Total Sector Focused % Small Corporate Restructuring: Sentinel Capital Partners II, L.P. (B) USA % Consumer Discretionary Canada $5,000,000 original capital commitment 3.973% limited partnership interest Washington & Congress Capital Partners, L.P. (B) USA % $5,000,000 original capital commitment .831% limited partnership interest Total Small Corporate Restructuring % THE PACIFIC CORPORATE GROUP PRIVATE EQUITY FUND CONSOLIDATED SCHEDULE OF PORTFOLIO INVESTMENTS (Unaudited) As of December 31, 2011 Fair Value % of Geographic Shareholders’ Location Cost Fair Value Equity Venture Capital: Alta California Partners II, L.P. USA $ $ % Health Care, IT Canada $4,000,000 original capital commitment 1.783% limited partnership interest Atlas Venture Fund IV, L.P. Europe % Consumer Discretionary, IT USA $1,540,000 original capital commitment Canada .381% limited partnership interest Sprout Capital VIII, L.P. Middle East % Health Care, IT, Materials Africa $5,000,000 original capital commitment USA .667% limited partnership interest Canada Total Venture Capital % Total Indirect Investments % Total Portfolio Investments (C) $ $ % (A) The Trust also has an indirect interest in ADCO Global, Inc. through its investment in Aurora Equity Partners II L.P., which is over 5% of shareholders’ equity. (B) The fair value assigned to these limited partnership interests mainly represent cash, cash equivalents and future escrow proceeds. (C) The Trust’s indirect investments are illiquid as redemptions are not allowed. However, the Trust may exit investments by selling its portion in the secondary market after the opportunity to buy the Trust’s portion has been given to the other limited partners invested in this partnership. THE PACIFIC CORPORATE GROUP PRIVATE EQUITY FUND NOTES TO CONSOLIDATED SCHEDULE OF INVESTMENTS (Unaudited) As of December 31, 2011 Valuation of Investments - Portfolio investments valued at $8,985,047as of December 31, 2011, representing 58.37% of total assets, are carried at fair value as determined quarterly by the Adviser Trustee, subject to approval by the Individual Trustees, in accordance with procedures established by the Trustees.In determining the fair value of the Trust’s Indirect Investments, the Adviser Trustee considers, among other things, the valuations provided by the general partners of such investments.The valuations provided by the general partners of such investments are reflected by the fair value of the Trust’s capital account balance for each such Indirect Investment. The capital account balance for each Indirect Investment includes capital contributed by the Trust, distributions received by the Trust and the Trust’s allocated share of the Indirect Investment’s profits and losses, including unrealized profits and losses.Such allocations reflect certain fees and expenses incurred by the Indirect Investment entity and drawn against that entity’s cash position.The Trust’s capital account balance for each Indirect Investment is reviewed by the Adviser Trustee to determine whether it reflects the fair value and may be adjusted at the discretion of the Adviser Trustee.In deriving the fair value of each Indirect Investment, the Adviser Trustee considers, among other factors, an assessment of the amount that the Trust might reasonably expect to receive for an Indirect Investment upon its current sale. Indirect Investments - As of December 31, 2011, the Trust had investments in 13 underlying funds, which are denoted as indirect investments on the consolidated schedule of portfolio investments.The Trust’s investment in any one fund ranged from .03% to 13.42% of the Trust’s net assets as of December 31, 2011 and 42.98% of the overall net assets of the Trust.Due to the limited liquidity of the Trust’s indirect investments, and the inherent uncertainty of the valuation of certain investments held by the funds, the values that the respective portfolio manager has ascribed to its investment within the funds may differ from the values that may be realized upon liquidation of such investments, and the differences could be material.The Trust reviews the investment valuation information provided by each respective portfolio manager and may on occasion make certain adjustments to the valuations in order to maintain compliance with generally accepted accounting principles(“GAAP”) or other authoritative guidance. The fair value of the Trust’s Direct Investments and securities received from Indirect Investments (“Distributed Investments”) are determined as follows: (i) unrestricted publicly-held securities for which market quotations are readily available are valued at the closing public market price on the valuation date; (ii) restricted publicly-held securities may be valued at a discount from the closing public market price, depending on the circumstances; and (iii) privately-held securities are valued using the following methods (1) the market approach (whereby fair value is derived by reference to observable valuation measures for comparable companies or assets – e.g., multiplying a key performance metric of the investee company or asset, such as EBITDA, by a relevant valuation multiple observed in the range of comparable companies or transactions – adjusted by the Advisor Trustee for differences between the investment and the referenced comparables and in some instances by reference to option pricing models or other similar methods), (2) the income approach (e.g., the discounted cash flow method), and (3) cost for a period of time after an acquisition (where such amount is determined by the Advisor Trustee to be the best indicator of fair value).Factors considered in arriving at a change in valuation of such privately-held securities include the price of recent transactions in the company’s securities, the company’s earnings, sales and book value and the amount that the Trust might reasonably expect to receive upon the current sale of such privately-held securities. As of December 31, 2011, all portfolio investments are privately held, and have been fair valued by the Adviser Trustee. Indirect Investments (continued) - The values assigned to portfolio investments are based on available information and do not necessarily represent amounts that might ultimately be realized, since such amounts depend on future circumstances that cannot be determined until the investments are actually liquidated.Because of the inherent uncertainty of valuation, the assigned values may differ significantly from the values that would have been used had a ready market for the investments existed, and the differences could be material. The Trust’s Direct Investments are restricted as to resale.Additionally, the Trust’s Indirect Investments in limited partnerships may be illiquid due to provisions of the limited partnership agreements restricting the sale of partnership interests. Security Transactions and Investment Income - Security transactions are accounted for on the date the security is purchased or sold (trade date).Costs used in determining realized gains and losses on the sale of investment securities are those of the specific securities sold.Interest income is recorded on the accrual basis. Currency Risk - Although the majority of the Trust’s investments are denominated in U.S. dollars, the Trust may invest in securities denominated in currencies other than U.S. dollars, its reporting currency. Consequently, the Trust may be exposed to risk that the exchange rate of the U.S. dollar relative to other currencies may change in a manner which has an adverse effect on the reported value of that portion of the Trust’s assets which are denominated in currencies other than the U.S. dollar. Fair Value of Portfolio Investments - In accordance with ASC 820-10, Fair Value Measurements (“ASC 820-10”), fair value is defined as the price that the Trust would receive upon selling an investment in an orderly transaction between market participants in the principal or most advantageous market at the measurement date. ASC 820-10 established a three-tier hierarchy, based on inputs to valuation techniques, to maximize the use of observable market data and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the investment, including assumptions about risk.Inputs may be observable or unobservable. Observable inputs are inputs that reflect the assumptions market participants would use in pricing the investment developed based on market data obtained from sources independent of the Trust.Unobservable inputs are inputs that reflect the Trust’s own assumptions about the assumptions market participants would use in pricing the investment developed based on the best information available in the circumstances. The three-tier hierarchy of inputs is summarized in the three broad levels listed below. · Level 1 – Quoted prices (unadjusted) in active markets for identical investments that the Trust has the ability to access at the measurement date.This level of the fair value hierarchy provides the most reliable evidence of fair value and is used to measure fair value whenever available. · Level 2 – Inputs other than quoted prices included within Level 1 that are observable for the investment, either directly or indirectly.These inputs include quoted prices for similar investments in active markets, quoted prices for identical or similar investments in markets that are not active, and inputs other than quoted prices that are observable for the investment, for example interest rate and yield curves, volatilities, prepayment speeds and credit risks among others.These are inputs that are derived principally from or corroborated by observable market data by correlation or other means. · Level3 – Inputs that are unobservable inputs for the investment that are used to measure fair value when observable inputs are not available. Unobservable inputs reflect the Trust's own assumptions about the assumptions that market participants would use in pricing the investment. These are inputs that are developed based on the best information available in the circumstances, which might include the Trust's own data. THE PACIFIC CORPORATE GROUP PRIVATE EQUITY FUND NOTES TO CONSOLIDATED SCHEDULE OF INVESTMENTS (Unaudited), continued As of December 31, 2011 Fair Value of Portfolio Investments (continued) – The following is a table of the inputs used as of December 31, 2011 in valuing the Trust’s investments carried at fair value: Significant Other Significant Quoted Observable Unobservable Prices Inputs Inputs (Level 1) (Level 2) (Level 3) Total Short-term investment $ $
